Citation Nr: 1105438	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches.

3.  Entitlement to a compensable rating for service-connected 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from March 1975 to October 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2007, the Veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the hearing 
is of record.  

In November 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).

The issue of entitlement to a compensable rating for service-
connected hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
Veteran currently suffers from a right leg disability. 

2.  In September 2003, the RO denied the Veteran's claim for 
service connection for headaches.  The Veteran did not appeal.  


3.  Evidence received since the September 2003 decision denying 
service connection for headaches does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right leg disability have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The September 2003 RO decision denying service connection for 
headaches is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

3.  New and material evidence has not been received since the 
RO's September 2003 decision; the claim for service connection 
for headaches is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

An April 2006 Informal Conference Report details a discussion 
between RO personnel, the Veteran and his representative with 
regard to "Reopened claim for headaches, neck and bilateral 
legs."  A discussion summary noted that the Veteran submitted 
copies of excerpts from his service treatment records and alleged 
that he was treated with "pins" for neck and headaches 
following service.  It was "agreed upon" that VA outpatient 
treatment records for 1975 and 1976 from San Antonio would be 
obtained and reviewed with the Veteran's submissions.  

In June 2006, the RO issued a formal finding that the Veteran's 
outpatient treatment records from San Antonio are unavailable.  
In that request, the RO noted that it had requested treatment 
records in March 1976 and received a negative response.  In July 
2006 correspondence, the Veteran was notified that attempts to 
obtain those records were unsuccessful and he was informed that 
he could submit any relevant documents in his possession.  The 
Veteran did not respond.

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a right leg 
disability.  


The competent medical evidence of record does not demonstrate 
that the Veteran currently suffers from a right leg disability.  
While the record contains a May 2007 letter from the Veteran's 
private physician stating that the Veteran had pain in the right 
leg that was, in his opinion, caused by the Veteran's service, 
the medical evidence of record lacks a diagnosis for a right leg 
disability.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  

VA treatment records show that in August 2003, the Veteran was 
treated for complaints of low back pain with occasional radiation 
into the legs and during an October 2004 neurosurgery consult for 
the back, the Veteran was noted to have some pain down the right 
leg.  The Veteran was not diagnosed as having a disability of the 
right leg.  Diagnoses during these treatments included low back 
pain and degenerative lumbar disc disease with status-post disc 
herniation at L5-S1 of the left side.  The Veteran was previously 
denied service connection for a low back disability and this 
issue is not before the Board at this time.  Although the Veteran 
had been treated for complaints of right leg pain, the record 
does not show that the Veteran suffers from a right leg 
disability.  Id.

The record is silent for a diagnosed right leg disability.  As 
was stated earlier, current disability is required in order to 
establish service connection.  Brammer, 3 Vet. App. at 225.  
Therefore, in the absence of evidence of a current disability, 
the preponderance of evidence is against service connection for a 
right leg disability and the claim is denied.  38 U.S.C.A. § 
5107(b).

II.  New and material evidence

The Veteran's claim of entitlement to service connection for 
headaches was denied in a September 2003 rating action.  The 
basis of the denial was that service treatment records were 
negative for any complaints, treatment, or diagnosis of headaches 
nor was there evidence of this condition at a compensable degree 
within one year of separation.  The RO stated that there was 
current medical evidence of recurrent headaches, but service 
connection was denied since this condition neither occurred in 
nor was caused by service and no inservice occurrence was shown 
by the evidence.  After appropriate notice of this decision and 
of his appellate rights, the Veteran did not file a timely appeal 
and the decision therefore became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 2003 rating 
decision consisted of the Veteran's service treatment records, VA 
treatment records, and private medical treatment records.

Evidence relating to the claim for service connection for 
headaches received since the September 2003 rating decision that 
is new consists of VA and private treatment records and a 
February 2007 hearing transcript.  The evidence of record 
following the September 2003 rating decision does not contain 
medical evidence showing that the Veteran's headaches incurred in 
or are related to service.  In fact, the VA treatment records 
show that the Veteran's headaches were caused by either stress or 
allergies.  See VA treatment records dated August 2003 and August 
2006.  Evidence that is unfavorable to the appellant's case and 
which supports the previous denial cannot trigger a reopening of 
the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 
(1992).  Additionally, the new evidence does not contain any 
competent medical evidence of record showing that the Veteran's 
headaches incurred in or are related to service in any way.  
Therefore, while these records are new, they are not material 
within the meaning of 38 C.F.R. § 3.156(a) because they do not 
relate to an unestablished fact necessary to substantiate the 
claim and they do not raise a reasonable possibility of 
substantiating the claim.  The record still lacks competent 
evidence demonstrating that the Veteran's headaches incurred in 
or are related to his active duty.  

Accordingly, the Board finds that the evidence received 
subsequent to September 2003 is not new and material and does not 
serve to reopen the Veteran's claim for service connection for 
headaches.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The 
appeal is denied.  

III.  Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant substantially compliant pre-
adjudication notice by letters dated in September 2005 and March 
2006.


VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony.  The RO attempted to obtain the Veteran's 
complete VA treatment records; however, correspondence of record 
shows that VA treatment records from San Antonio are unavailable.  
In July 2006, the Veteran was requested to provide any VA 
treatment records in his possession; he did not respond.  

Finally, in this case, VA need not obtain an examination as the 
evidentiary record does not show that the Veteran currently 
suffers from a right leg disability and the Veteran has not 
submitted new and material evidence for the claim for headaches.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), see 38 C.F.R. 
§ 3.159(c)(4)(iii).  

Therefore, the Board finds that all known and available records 
relevant to the issue on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.


ORDER

Service connection for a right leg disability is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for headaches.  The 
claim to reopen is denied. 


REMAND

Regarding the claim for an increased rating for hemorrhoids, the 
record shows that the Veteran submitted a November 2010 letter 
from Dr. D.F., his private physician, relating to his claim for 
hemorrhoids.  There is no indication that the RO considered this 
additional relevant medical evidence as there is no subsequent 
supplemental statement of the case (SSOC).  On remand, the 
November 2010 letter must be considered.  A SSOC will be 
furnished if the RO receives additional pertinent evidence after 
an SOC or most recent SSOC has been issued and before the appeal 
is certified to the Board and the appellate record is transferred 
to the Board.  38 C.F.R. §§ 19.31(b)(1), 20.1304. 

As a remand is necessary in this case, any additional private 
treatment records should also be obtained on remand.  Pursuant to 
the November 2009 Board remand, the Veteran was requested to 
complete an authorization form in order for the RO to obtain 
treatment records from Dr. D.F.  The Veteran failed to respond to 
this request, but later submitted the November 2010 letter from 
Dr. D.F. showing that he is receiving treatment related to 
gastrointestinal problems.  The Veteran is afforded another 
opportunity to provide an authorization form in support of his 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Following the necessary authorization 
from the Veteran, request the Veteran's 
private medical records from Dr. D.F. 
pertaining to treatment for hemorrhoids 
from May 2007 to present.

2.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained, to include 
specific consideration of the November 2010 
letter and any additional evidence obtained 
on remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


